 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 1 of 36 PageID #: 966




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



SCOTT GILMORE,

      Plaintiff,                                 Case No.: 20-cv-01085

vs.                                              JURY TRIAL DEMANDED

MONSANTO COMPANY,

      Defendant.




                             FIRST AMENDED COMPLAINT

       Plaintiff, SCOTT GILMORE (“Plaintiff”), individually, and on behalf of all others

similarly situated, by and through the undersigned counsel, hereby brings this First Amended

Class Action Complaint against Defendant, MONSANTO COMPANY (“Defendant” or

“Monsanto”) and alleges as follows:

                                      INTRODUCTION

       1.     This case arises from Monsanto’s wrongful conduct in connection with its

manufacture, promotion, marketing, advertising, distribution, labeling, and sale of the Lawn and

Garden herbicide Roundup®, which contains the active ingredient glyphosate and other

chemicals, including the surfactant polyethoxylated tallow amine (“POEA”).

       2.     At all relevant times, Monsanto was and is aware Roundup® has the potential to

cause users to develop cancer. Monsanto is aware glyphosate is a Class 2A herbicide, meaning




                             Scott Gilmore v. Monsanto Company
                               Date of Filing: January 12, 2021
                                    Class Action Complaint
                                         Page 1 of 34
    Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 2 of 36 PageID #: 967




the World Health Organization’s (“WHO”) International Agency for Research on Cancer

(“IARC”) has determined it is probably carcinogenic to humans.

        3.   Monsanto is also aware California has classified glyphosate as a chemical known to

cause cancer, such as Non-Hodgkin’s lymphoma (“NHL”).

        4.   Monsanto has also known Roundup® and other glyphosate-based herbicides have

been banned by many countries, regions, and municipalities throughout the United States and the

world because it is dangerous to human health.

        5.   Monsanto is the defendant in tens of thousands personal injury cases brought by

individuals who allege exposure to Roundup® caused their cancer. 1 Three juries found

Roundup® likely caused some of those plaintiffs to develop NHL, and awarded nearly $100

million in compensatory damages and over $2 billion in punitive damages collectively. 2

        6.   Despite Monsanto’s knowledge of Roundup®’s potential carcinogenicity,

Monsanto has failed to convey this information to consumers in its promotion, marketing,

advertising, distribution, labeling, and sale of Roundup®.

        7.   Although the Environmental Protection Agency (“EPA”) under the current

administration has stated glyphosate is not likely to be carcinogenic to humans, Defendant, at the

very least, should inform consumers there has been an ongoing scientific dispute over its

potential carcinogenicity.




1
  Most of these cases were consolidated in a multi-district litigation (“MDL”) before Judge Vince
Chhabria in the Northern District of California and have recently settled for a total of
approximately $10 billion.
2
  As discussed herein, these awards were later reduced by the trial court. One verdict was
recently upheld, and the other two are presently on appeal.

                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                          Page 2 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 3 of 36 PageID #: 968




        8.    Monsanto’s concealment, suppression, or omission of material facts (i.e. the

possibility that exposure to Roundup may cause cancer and the ongoing scientific debate about

same), with intent that others rely upon such concealment, suppression or omission in connection

with its promotion, marketing, advertising, distribution, labeling, and sale of Roundup®,

constitutes a violation of Delaware’s Consumer Fraud Act (“DCFA”), Del. Code Ann. tit. 6, §

2513.

        9.    Defendant’s violation of the DCFA has caused Plaintiff and members of the Class

to suffer an ascertainable loss.

                                     JURISDICTION AND VENUE

        10.   Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d) (“CAFA”). Defendant is either incorporated and/or has its principal place of

business outside the state in which Plaintiff and members of the proposed Class reside.

Furthermore, there are more than 100 Class Members and the amount-in-controversy exceeds

$5,000,000 exclusive of interest and costs.

        11.   This Court has personal jurisdiction over Defendant because Defendant is a citizen

of Delaware and transacts business in the state. Defendant knows that its Roundup products are

and were sold throughout Delaware, and caused Roundup to be sold across the United States,

including Delaware. In addition, Defendant maintains sufficient contacts with the Delaware such

that this Court’s exercise of personal jurisdiction over it does not offend traditional notions of

fair play and substantial justice.




                                Scott Gilmore v. Monsanto Company
                               First Amended Class Action Complaint
                                  Date of Filing: January 12, 2021
                                            Page 3 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 4 of 36 PageID #: 969




       12.    Venue is proper in this District under 28 U.S.C. §1391(b) and (c) because

Defendant is a resident of this judicial district and the material omissions giving rise to Plaintiff’s

claim arose, in part, in Delaware.

                                             PARTIES

       13.    Plaintiff SCOTT GILMORE is an individual who resides in the State of

Washington. Plaintiff seeks injunctive relief and damages on behalf of himself and the Class.

       14.    Defendant MONSANTO is a Delaware corporation, Delaware Department of State

File No. 3174788, with a principal place of business in St. Louis, Missouri. Defendant is engaged

in the design, development, manufacture, testing, packaging, promoting, marketing, advertising,

distribution, labeling, and/or sale of the Roundup® products at issue in this case.

       15.    Defendant is a subsidiary of nonparty Bayer AG, a German corporation (“Bayer”).

Bayer acquired Monsanto in June 2018 and the merger agreement is governed by Delaware law.

       16.    The terms “Roundup” and the “Product” refer to all Lawn and Garden formulations

of the Roundup® products containing glyphosate sold in the United States, including but not

limited to Roundup Ready-To-Use Killer III, Roundup Ready-To-Use Killer III with Sure Shot

Wand, Roundup Ready-To-Use Weed & Grass Killer III with Comfort Wand, Roundup Ready-

to-Use Weed & Grass Killer III with Pump ‘N Go 2 Sprayer, Roundup Precision Gel Weed &

Grass Killer, Roundup Ready-To-Use Max Control 365 with Comfort Wand, Roundup

Concentrate MAX Control 365, Roundup Ready-To-Use Extended Control Weed & Grass Killer

Plus Weed Preventer II with Comfort Wand, Roundup Ready-To-Use Extended Control Weed &

Grass Killer Plus Weed Preventer II with Pump ‘N Go 2 Sprayer, Roundup Ready-To-Use

Extended Control Weed & Grass Killer Plus Weed Preventer II with Trigger Sprayer, Roundup



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                           Page 4 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 5 of 36 PageID #: 970




Concentrate Extended Control Weed & Grass Killer Plus Weed Preventer, Roundup Ready-To-

Use Poison Ivy Plus Tough Brush Killer with Trigger Sprayer, Roundup Ready-To-Use Poison

Ivy Plus Tough Brush Killer with Comfort Wand, Roundup Concentrate Poison Ivy Plus Tough

Brush Killer, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass Killer

Super Concentrate, or any other formulation thereof containing the active ingredient glyphosate.

       17.   Defendant has an agreement with its distributor of Roundup, nonparty The Scotts

Company, LLC (“Scotts”). Under that agreement, Scotts is responsible for in-store

merchandising, store set-up, and other services related to the in-store promotion of Roundup, in a

manner consistent with Defendant’s Annual Business Plan. The distribution agreement is

governed by Delaware law.

       18.   Defendant has made and continues to make representations regarding Roundup’s

potential health risks through various means of disclosure—for example, representations on its

website, in-store advertising, its labeling of Roundup, and through its distribution relationship

with Scotts. These means of disclosure originate, in part, in the State of Delaware.

       19.   During all relevant times, Defendant transacted and conducted business throughout

the United States and is responsible for the representations it makes, with respect to Roundup’s

potential health risks, throughout the country.

       20.   Defendant does business in Delaware by consistently selecting its law and forums

with respect to Roundup.

                                  FACTUAL ALLEGATIONS

A.       Monsanto’s Manufacturing, Promotion, Marketing, Advertising, Distribution,

         Labeling, and Sale of Roundup.



                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                          Page 5 of 34
    Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 6 of 36 PageID #: 971




        21.    Monsanto was the first company to recognize potential in the chemical glyphosate,

a nonselective herbicide that inhibits plant growth through interference with the production of

essential aromatic amino acids.

        22.    Monsanto discovered glyphosate to be an herbicide in 1970 and brought it into the

market as Roundup in 1974.

        23.    All of the Roundup products at issue in this case contain the active ingredient

glyphosate, and other components, such as the surfactant POEA, 3 which helps glyphosate

penetrate plant cells.

        24.    Roundup is marketed for home and personal use to kill weeds, including weeds in

home lawns and gardens. Roundup is sold at retail locations throughout the United States.

        25.    Monsanto has and continues to promote, market, advertise, and label Roundup as a

safe general-purpose herbicide for consumer use. Monsanto has admitted in other legal

proceedings that Roundup products are valued by consumers because of their efficacy and safety.

        26.    Monsanto’s promotion, marketing, advertising, and labeling of Roundup leads

reasonable consumers into believing Roundup is safe for its intended use.

        27.    Monsanto, for example, designs the labeling for Roundup. Exemplar photographs

of Roundup’s front and back labels for the Roundup Ready-to-Use Weed and Grass Killer III are

attached hereto as “Exhibit A.”

        28.    Roundup’s labeling provides certain warnings, such as, “Keep Out of Reach of

Children” and “Caution.” But the only hazard identified is that it may cause “moderate eye

irritation.” See id.

3
  Monsanto considers POEA to be inert because it does not directly kill plants, it merely
enhances glyphosate’s ability to do so

                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                          Page 6 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 7 of 36 PageID #: 972




          29.   Roundup’s warning gives the false impression eye irritation is the only risk posed

by Roundup, when in fact, Roundup has the potential to cause cancer, as discussed more fully

herein.

B.         The IARC Classification of Glyphosate.

          30.   The IARC is an intergovernmental cancer agency within the WHO which, in 2015,

was tasked with conducting and coordinating research into the causes of cancer as it pertained to

glyphosate.

          31.   In March 2015, an IARC “Working Group” of 17 experts from 11 countries

convened to evaluate several insecticides and herbicides, including diazinon, tetrachlorvinphos,

malathion, parathion, and glyphosate. The evaluation was based on a cumulative review of all

publicly available and pertinent scientific studies. Some of the studies pertained to people

exposed to glyphosate through their jobs, such as farmers. Others were experimental studies on

cancer and cancer-related effects in experimental systems. The IARC Working Group’s full

monograph was published on July 29, 2015.

          32.   In its monograph, the IARC Working Group classified glyphosate as a Class 2A

herbicide, which means it is probably carcinogenic to humans. It concluded NHL was most

associated with glyphosate exposure.

          33.   The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.

          34.   The IARC’s conclusions were consistent with scientific developments that had

occurred in prior decades.




                                Scott Gilmore v. Monsanto Company
                               First Amended Class Action Complaint
                                  Date of Filing: January 12, 2021
                                            Page 7 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 8 of 36 PageID #: 973




C.       Early Studies and Developments Pertaining to Glyphosate and Roundup’s

        Carcinogenicity and Genotoxicity.

       35.   As early as the 1980’s, Monsanto should have been aware of glyphosate’s

carcinogenic and genotoxic properties.

       36.   On March 4, 1985, a group of the EPA’s Toxicology Branch published a

“consensus review” based on a mouse study conducted by Monsanto in 1983. The review

“classified Glyphosate as a Category C oncogen,” meaning it is a possible human carcinogen.

       37.   However in June 1991, EPA published a memorandum entitled, “Second Peer

Review of Glyphosate,” which changed glyphosate’s classification to Group E (evidence of non-

carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions, and the Memorandum itself “emphasized however, that designation of an agent in

Group E is based on the available evidence at the time of evaluation and should not be

interpreted as a definitive conclusion that the agent will not be a carcinogen under any

circumstances.”

       38.   In 1996, the New York Attorney General sued Monsanto for false and misleading

advertising by touting its glyphosate-based Roundup products as, e.g., “safer than table salt” and

"practically non-toxic" to mammals, birds, and fish.

       39.   On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with New York Attorney General, in which Monsanto agreed to alter the advertising, removing

from advertisements that represent, directly or by implication, that the weed killers were

biodegradable and environmentally friendly. Monsanto also agreed to pay $50,000 toward New




                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                          Page 8 of 34
 Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 9 of 36 PageID #: 974




York’s costs of pursuing the case. At the time, New York was the only state to object to the

advertising claims.

       40.   In 1997, Chris Clements, et al. published a study entitled, “Genotoxicity of Select

Herbicides in Rana catesbeiana Tadpoles Using the Alkaline Single-Cell Gel DNA

Electrophoresis (Comet) Assay.” Genotoxicity refers to the property of chemical agents which

cause damage to genetic information within a cell causing mutations, which may lead to

cancer. In Clements’ publication, tadpoles were exposed to various herbicides, including

Roundup, for a 24-hour period. Roundup-treated tadpoles showed “significant DNA damage

when compared with unexposed control animals.”

       41.   In 1999, Lennart Hardell and Mikael Eriksson published a study entitled, “A Case–

Control Study of Non-Hodgkin Lymphoma and Exposure to Pesticides,” which consisted of a

population-based case–control study in northern and middle Sweden encompassing 442 cases

and twice as many controls was performed. Exposure data were ascertained by comprehensive

questionnaires, and the questionnaires were supplemented by telephone interviews. The results

indicated exposure to glyphosate and other herbicides yielded increased risks for NHL.

       42.   In 2002, Julie Marc, et al. published a study entitled, “Pesticide Roundup Provokes

Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.” The study found

Roundup caused delays in the cell cycles of sea urchins. It further noted the deregulations of cell

cycle checkpoints are directly linked to genomic instability, which can generate diseases and

cause cancer. The findings led to the conclusion Roundup “causes changes in cell cycle

regulation that may raise questions about the effect of this pesticide on human health.”




                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                          Page 9 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 10 of 36 PageID #: 975




       43.   In 2003, A. J. De Roos, et al. published a study entitled, “Integrative assessment of

multiple pesticides as risk factors for non-Hodgkin’s lymphoma among men,” which “[r]eported

use of several individual pesticides was associated with increased NHL incidence, including . . .

glyphosate. A subanalysis of these ‘potentially carcinogenic’ pesticides suggested a positive

trend of risk with exposure to increasing numbers.”

       44.   In 2004, Julie Marc, et al. published a study entitled, “Glyphosate-based pesticides

affect cell cycle regulation.” In that study, which tested Roundup 3plus on sea urchin eggs,

determined “glyphosate-based pesticides are clearly of human health concern by inhalation in the

vicinity of spraying,” given the “molecular link between glyphosate and cell cycle

dysregulation.” It observed, “roundup may be related to increased frequency of non-Hodgkin’s

lymphoma among farmers,” citing the study by A. J. De Roos., et al.

       45.   In 2005, Francisco Peixo published a study entitled, “Comparative effects of the

Roundup and glyphosate on mitochondrial oxidative phosphorylation,” which suggested the

harmful effects of Roundup could be the result of Roundup’s specific combination of chemicals,

and the interaction of glyphosate and the surfactant POEA.

       46.   In 2008, Mikael Eriksson, et al. published a study entitled, “Pesticide exposure as

risk factor for NHL including histopathological subgroup analysis,” based on a case-control

study of exposure to various pesticides as a risk factor for NHL. Eriksson’s study strengthened

previous associations between glyphosate and NHL.

       47.   In 2009, Nora Benachour and Gilles-Eric Seralini published a study entitled,

“Glyphosate formulations induce apoptosis and necrosis in human umbilical, embryonic, and

placental cells,” which examined the effects of four different Roundup formulations on human



                             Scott Gilmore v. Monsanto Company
                            First Amended Class Action Complaint
                               Date of Filing: January 12, 2021
                                        Page 10 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 11 of 36 PageID #: 976




umbilical, embryonic, and placental cells—at dilution levels far below agricultural

recommendations. The study found the formations caused cell death in a few hours in a

cumulative manner, caused DNA damage, and found that the formulations inhibit cell

respiration. In addition, it was shown the mixture of the components used as Roundup adjuvants,

particularly POEA amplified the action of the glyphosate. The Roundup adjuvants actually

changed human cell permeability and increased the toxicity of glyphosate alone.

        48.    This study suggests Roundup poses even greater risks than glyphosate alone, as a

result of Roundup’s specific combination of chemicals, and the interaction of glyphosate and

POEA.

D.       Glyphosate-Based Herbicides, Including Roundup, are Banned Throughout the

         World.

        49.    Following the IARC’s report on glyphosate, several countries have issued outright

bans or restrictions on glyphosate herbicides, including Roundup.

        50.    In May 2015, the Netherlands banned all non-commercial use of glyphosate. See

https://www.collective-evolution.com/2015/05/30/why-the-netherlands-just-banned-monsantos-

glyphosate-based-herbicides/.

        51.    In 2016, Italy adopted a law prohibiting the use of glyphosate in areas frequented

by the public or by "vulnerable groups" including children and the elderly and in the pre-harvest

phase in agriculture. See       https://www.soilassociation.org/news/2016/august/italy-bans-toxic-

glyphosate/.




                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 11 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 12 of 36 PageID #: 977




          52.       In June 2017, the Flemish government approved a ban on glyphosate for

individual-use. See https://www.brusselstimes.com/all-news/belgium-all-news/43150/flemish-

government-approves-ban-on-glyphosate-for-individuals/.

          53.       In September 2018, the agriculture ministry of the Czech Republic stated the

country would ban the blanket use of glyphosate as a weedkiller and as a drying agent. See

https://phys.org/news/2018-09-czech-republic-restrict-glyphosate-weedkiller.html. The ban came

into effect on January 1, 2019. See http://www.arc2020.eu/czech-out-this-roundabout-way-to-

not-ban-roundup/.

          54.       In October 2018, the Indian state of Punjab banned the sale of glyphosate. See

https://www.thehindu.com/news/national/other-states/punjab-government-bans-sale-of-

herbicide/article25314146.ece. And in February of 2019, the Indian state of Kerala followed suit,

issuing         a    ban     on   the    sale,   distribution   and   use    of    glyphosate.   See

https://www.thenewsminute.com/article/kerala-government-bans-glyphosate-deadly-weed-killer-

96220.

          55.       In January 2019, French authorities banned the sale of Roundup following a court

ruling that regulators failed to take safety concerns into account when clearing the widely used

herbicide. See https://www.france24.com/en/20190116-weedkiller-roundup-banned-france-after-

court-ruling. In April 2019, a French appeals court ruled Bayer’s Monsanto business was liable

for      the        health    problems     of    a    farmer    who      inhaled    Roundup.     See

https://www.insurancejournal.com/news/international/2019/04/11/523456.htm.




                                   Scott Gilmore v. Monsanto Company
                                  First Amended Class Action Complaint
                                     Date of Filing: January 12, 2021
                                              Page 12 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 13 of 36 PageID #: 978




        56.    In March 2019, Vietnam announced it has banned the import of all glyphosate-

based    herbicides.     See     https://sustainablepulse.com/2019/03/25/vietnam-bans-import-of-

glyphosate-herbicides-after-us-cancer-trial-verdict/#.XS-xCT9Kh9O.

        57.    In July 2019, Austria’s Parliament passed a bill banning all uses of glyphosate. See

https://www.reuters.com/article/us-austria-glyphosate/austrian-parliament-backs-eus-first-total-

ban-of-weedkiller-glyphosate-idUSKCN1TX1JR. Although the ban was supposed to take effect

on January 1, 2020, Austria’s Chancellor refused to sign it into law due to a legal technicality.

See           https://www.reuters.com/article/us-austria-glyphosate/austrian-leader-blocks-ban-on-

weedkiller-glyphosate-citing-technicality-idUSKBN1YD11Z.

        58.    In January 2020, Luxembourg issued a total ban on glyphosate. See

https://www.brusselstimes.com/all-news/eu-affairs/92006/luxembourg-will-be-first-eu-country-

to-totally-ban-glyphosate/.

        59.    Several municipalities and regions in Spain, the United Kingdom, and the United

States, have also banned glyphosate herbicides.

E.       Monsanto Loses Three Verdicts after Roundup is Found to Cause Cancer in

         Humans.

        60.    On August 10, 2018, a unanimous California jury in Johnson v. Monsanto Co., No.

CGC16550128 (Cal. Super. Ct., Cnty. of S.F.) found Monsanto’s Roundup and Ranger Pro

herbicides were unsafe and were a substantial factor in causing harm to the plaintiff. The jury

also found Monsanto failed to adequately warn customers of the risks associated with its

Roundup and Ranger Pro products, and that the company acted with malice or oppression. The

jury awarded the plaintiff a total of $289 million, with $250 million in punitive damages and



                                Scott Gilmore v. Monsanto Company
                               First Amended Class Action Complaint
                                  Date of Filing: January 12, 2021
                                           Page 13 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 14 of 36 PageID #: 979




$39.25 million in compensatory damages. The court later reduced the punitive damages award,

bringing the total award to $78.5 million. Monsanto appealed the judgment and the California

Court of Appeal, on July 20, 2020, affirmed the trial court’s judgment, but reduced the total

award to $20.6 million.

       61.    On March 27, 2019, a unanimous California jury in Hardeman v. Monsanto Co.,

No. 3:16-cv-00525-VC (N.D. Cal.) found Monsanto liable for failing to warn Roundup could

cause cancer, liable for negligence, and liable in a design defect claim. The jury awarded the

plaintiff a total of $80.27 million, with $75 million in punitive damages and $5.27 million in

compensatory damages. The trial judge later reduced the punitive damages award, bringing the

total award to $25.27 million. Monsanto has appealed the judgment and the matter is currently

before the Ninth Circuit Court of Appeals.

       62.    On May 13, 2019, a California jury found Monsanto likely caused a couple’s

cancer in Pilliod v. Monsanto Co., No. RG17862702 (Cal. Super. Ct., Cnty. of Alameda). The

jury found on a preponderance of the evidence Roundup was a significant contributing factor in

causing the plaintiff’s NHL. The jury awarded the plaintiffs a total of $2.055 billion, with $2

billion in punitive damages and $55 million in compensatory damages. The court later reduced

the punitive and compensatory damages awards, bringing the total award to $87 million.

Monsanto has appealed the judgment and the matter is currently before the California Court of

Appeal.

F.        Bayer Agrees to Pay Over $10 Billion to Settle Personal Injury Suits

       63.    Thousands of other personal injury (including wrongful death) claims have been

filed against Monsanto claiming the Product caused the plaintiffs to develop cancer. They have



                             Scott Gilmore v. Monsanto Company
                            First Amended Class Action Complaint
                               Date of Filing: January 12, 2021
                                        Page 14 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 15 of 36 PageID #: 980




been coordinated in a multi-district litigation, specifically: In re Roundup Products Liability

Litigation, Case No. 3:16-md-02741 (N.D. Cal.).

       64.   On June 24, 2020, Bayer Corporation, the maker of Roundup and owner of

Monsanto, announced it had reached a $10.1 billion settlement to resolve tens of thousands of

personal injury cases coordinated in a multi-district litigation (“MDL”) in the Northern District

of California. These cases were brought by individuals who claim their use of Roundup caused

their non-Hodgkin’s Lymphoma (i.e., “NHL”). See In re Roundup Products Liability Litigation,

Case No. 3:16-md-02741..

       65.   In addition to, but separate from, the individual personal injury cases, Bayer

resolved a proposed “future claims” class action on behalf of everyone who was exposed to

Roundup (but had not yet hired a lawyer to bring a tort claim, with subclasses for people who

already have cancer and those who do not) for an additional $1.1 billion. This causation-focused

“future claims” class action complaint was filed on June 24, 2020, concurrent with a motion for

preliminary approval. The “future claims” class action complaint seeks certification of an issue

class under Rules 23(b) and (c)(4) for “a litigated determination of the general causation dispute

on a class-wide basis”. See id. at In re Roundup Products Liability Litigation, Case No. 3:16-

md-02741, Dkt. No. 11042 (N.D. Cal. June 24, 2020) (Motion for Preliminary Approval of Class

Action Settlement).

       66.   The “future claims” class settlement was withdrawn after the judge in the MDL

expressed concerns about the terms. Had the proposed “future claims” class settlement ultimately

been approved by the Court, it would have bound all individuals who were exposed to Roundup

at any time in any manner, but who had not yet retained counsel. Id.



                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 15 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 16 of 36 PageID #: 981




       67.    Several of the “future claims” class action complaint and settlement terms—most

notably the proposed class notice—support Plaintiff’s claims in the instant lawsuit. For example,

in the $50 million Monsanto-funded notice plan for the “future claims” class settlement,

Monsanto agreed to notify class members of Roundup’s potential to cause cancer by direct mail,

email, posters for retailers to display in their stores, and through multi-national and local media.

Id. As later discussed herein, this is essentially the same form of relief Plaintiff seeks here:

disclosure of Roundup’s potential carcinogenicity in a manner not involving a label change.

       68.    If approved, the proposed notice plan would have alerted “future claims” class

members to the creation of a registration process to encourage class members to come forward

and identify themselves and establish eligibility for certain “class benefits.” Id. The class benefits

in the “future claims” class settlement included a Diagnostic Accessibility Grant Program

(“DAGP”), which is a medical outreach and assistance program that would have distributed

grants to existing medical clinics and healthcare providers offering diagnostic services to class

members who have not been diagnosed with NHL (representing 18% of the settlement fund). Id.

The “future claims” settlement also included Interim Assistance Grants (“IAGs”) to compensate

class members diagnosed with NHL for the effects of the delay during the litigation standstill on

an as-needed basis (representing 77% of the settlement fund). Id. Furthermore, the class benefits

included a Research Funding Program (“RFP”), which would have funded medical and scientific

research into the diagnosis and treatment of NHL (representing 5% of the settlement fund). Id.

Notice would have been targeted to “large groups of individuals who may be itinerant, lack

exposure to traditional media, or do not speak English as a first language.” Id.




                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 16 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 17 of 36 PageID #: 982




       69.   The approximately 200-page “future claims”         class settlement agreement also

included the creation of an independent “Class Science Panel,” which would have considered a

closed set of materials and issue “a binding and determinative” answer to the question of whether

exposure to Roundup can cause non-Hodgkin’s lymphoma in humans. Id. The Class Science

Panel would have been required, under the terms of the proposed class settlement, to issue its

causation finding in four years, but not may do so earlier. Id. In exchange, “future claims” class

members—broadly defined as anyone ever exposed to Roundup (who, as of June 24, 2020, had

not retained counsel)—would have forever waived their right to punitive damages and be barred

from filing a case against Monsanto during this four-year period. Id. In the meantime, the $1.1

billion would have been used to provide immediate relief to diagnose or ameliorate NHL and

compensate for delay (by providing the aforementioned “class benefits”). Id.

       70.   The Class Science Panel’s decision would have been binding on future litigants,

and, in exchange, class members would have forever waived their right to punitive damages. By

agreeing to the creation of this panel and by agreeing to be bound by the result in all future

personal injury litigation, Monsanto acknowledged the existence of an ongoing scientific dispute

as to whether exposure to Roundup has the potential to cause NHL. 4

G.       California’s Classification of Glyphosate as a Chemical Known to Cause Cancer.

       71.   On July 7, 2017, following the IARC’s classification of glyphosate, California’s

Office of Environmental Health Hazard Assessment (OEHHA) listed glyphosate as a chemical

4
  Putative Class Counsel’s swift withdrawal of the motion for preliminary approval of the class
settlement following Judge Chhabria’s comments questioning the viability of the settlement does
not change the fact that Bayer filed a document in Federal Court acknowledging there is a
possibility that exposure to Roundup may in fact cause cancer (and agreed to pay $1.1 billion in
an effort to resolve this dispute).


                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 17 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 18 of 36 PageID #: 983




known to the State of California to cause cancer, pursuant to the Safe Drinking Water and Toxic

Enforcement Act of 1986 (“Proposition 65”).

       72.   Proposition 65 prohibits retailers and manufacturers from knowingly and

intentionally exposing California consumers to a chemical known to the State of California to

cause cancer or developmental or reproductive harm without first providing a “clear and

reasonable warning.”

       73.   In response to OEHHA’s inclusion of glyphosate on the Proposition 65 list,

Monsanto, CropLife America, and several growers associations filed a motion alleging the IARC

classification of glyphosate is contrary to the international scientific consensus and that requiring

a Proposition 65 warning would be misleading to the ordinary consumer.

       74.   On February 26, 2018, the Eastern District Court of California issued a preliminary

injunction precluding OEHHA from enforcing its Proposition 65 warning requirements against

glyphosate registrants, which would have taken effect on July 7, 2018. This injunction was made

permanent on June 22, 2020. The Court however did not rule that glyphosate should be removed

from the Proposition 65 list.

       75.   On August 7, 2019, EPA’s Office of Pesticide Program (“OPP”) issued a letter to

registrants of glyphosate products (the “OPP Letter”) stating a Proposition 65 warning statement

on glyphosate-based products would be “false and misleading” and would render them

misbranded under FIFRA. The OPP letter was not the product of any formal proceedings, nor

was it published in the Federal Register.

H.       The EPA’s Registration Review for Glyphosate




                                 Scott Gilmore v. Monsanto Company
                                First Amended Class Action Complaint
                                   Date of Filing: January 12, 2021
                                            Page 18 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 19 of 36 PageID #: 984




       76.    Since glyphosate’s first registration, EPA has reviewed and reassessed its safety

and uses, including undergoing registration review, a program that re-evaluates each registered

pesticide on a 15-year cycle.

       77.    In January 2020, after receiving and considering public comments, EPA issued its

Interim Registration Review Decision for glyphosate, finding “there are no risks to human health

from the current registered uses of glyphosate and that glyphosate is not likely to be carcinogenic

to humans.” EPA stated it “will continue to monitor the open literature for studies that use

scientifically sound and appropriate methodology and relevant routes of exposure that have the

potential to impact the risk evaluation of glyphosate.” 5

       78.    EPA’s review of glyphosate, however, was based on an incomplete and distorted

factual record, largely due to efforts on the part of Monsanto to conceal glyphosate’s risks. As

described herein, Monsanto withheld relevant scientific evidence from EPA, in violation of

federal law, and manipulated the scientific debate about glyphosate-based herbicides by

“ghostwriting” scientific papers.

       79.    Through the numerous personal injury and wrongful death lawsuits filed against

Monsanto, which total in the tens of thousands, Monsanto obtained extensive medical

documentation showing a link between Roundup and various types of cancer.

       80.    The plaintiffs in the three California cases resulting in favorable jury verdicts for

the plaintiffs (as described above) submitted medical records and expert testimony showing that



5
  As of March 2020, multiple groups have sued EPA over its Interim Registration Review
Decision for glyphosate. These groups include Center for Food Safety, Beyond Pesticides, the
Rural Coalition, Organización en California de Lideres Campesinas, the Farmworker Association
of Florida, Natural Resources Defense Council, and Pesticide Action Network North America.

                                 Scott Gilmore v. Monsanto Company
                                First Amended Class Action Complaint
                                   Date of Filing: January 12, 2021
                                            Page 19 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 20 of 36 PageID #: 985




Roundup caused those plaintiffs to develop cancer. Importantly, all of this medical

documentation and information would have been provided to the Monsanto.

       81.   Despite the exorbitant amount of medical information in Monsanto’s possession

that Roundup and/or glyphosate can cause cancer, as generated just by the three California cases,

Monsanto did not turn any of this information over to EPA.

       82.   Monsanto failed to comply 40 C.F.R. § 159.152, which requires “applicants to

submit, as part of an application for registration, any factual information of which [it] is aware

regarding unreasonable adverse effects of the pesticide on humans or the environment.” Id.

Defendant’s refusal to provide such information, including medical records and information

provided to Monsanto in the thousands of personal injury lawsuits, to EPA constituted deception

by omission and deprived this agency from making an informed decision as to whether Roundup

is safe for human exposure and further deprived the opportunity for EPA from reaching an

informed conclusion regarding Roundup’s potential carcinogenicity.

       83.   Defendant indeed has had a history of misleading the EPA regarding Roundup’s

potential carcinogenicity, by deception and omission.

       84.    Beginning in the 1990s, as numerous studies found an association between

Roundup and Non-Hodgkin Lymphoma (as described herein supra), Monsanto hired Dr. James

Parry, a world-renowned genotoxicologist, to rebut the growing scientific consensus Roundup is

genotoxic. This tactic backfired: Following his review, Dr. Parry provided a report to Monsanto

that “glyphosate is capable of producing genotoxicity both in vivo and in vitro . . . .” Dr. Parry

recommended that Monsanto conduct research on the genotoxicity of glyphosate-based




                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 20 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 21 of 36 PageID #: 986




herbicides; the mechanisms giving rise to genotoxicity; and the relevance of these mechanisms to

the safety of glyphosate-based herbicides.

       85.   Monsanto decided not to conduct the research Dr. Parry asked it to perform. Dr.

Parry offered to conduct the research himself, but Monsanto refused. Monsanto’s goal was not

actually to determine whether glyphosate-based herbicides caused cancer but rather to find an

expert that could influence regulators when genotoxicity issues arise. Monsanto failed to produce

the Parry Report to EPA as required under 40 C.F.R. § 159.158. Because Dr. Parry never came

around to Monsanto’s view of the science, Monsanto would not let him speak to regulators and

his report was never submitted to EPA.

       86.   Monsanto has also engaged in the practice of “ghostwriting” scientific papers to

establish the safety of glyphosate-based herbicides, which, when published, appear to be

authored by independent academic scientists.

       87.   A noteworthy example is a paper published in 2000 purportedly written by G. M.

Williams, et al. entitled, “Safety evaluation and risk assessment of the herbicide roundup and its

active ingredient, glyphosate, for humans.” This paper concluded “Roundup herbicide does not

pose a health risk to humans.” Although no Monsanto employee is listed as an author, William

Heydens, a Monsanto employee, admits that he wrote the manuscript and provided final edits to

the paper. EPA has consistently relied on this paper when considering the safety of glyphosate-

based herbicides.

       88.   Another example of Monsanto’s surreptitious involvement in the science of

glyphosate can be found in a memo dated August 4, 2015 by Monsanto scientist David

Saltmiras, stating he “ghost wrote cancer review paper Greim, et al. (2015).” That paper, entitled,



                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 21 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 22 of 36 PageID #: 987




“Evaluation of carcinogenic potential of the herbicide glyphosate, drawing on tumor incidence

data from fourteen chronic/carcinogenicity rodent studies,” concluded “glyphosate does not

present concern with respect to carcinogenic potential in humans.” EPA has consistently relied

on this paper when considering the safety of glyphosate-based herbicides.

       89.   Immediately after IARC deemed glyphosate a probable carcinogen, Monsanto

devised a response plan that included convening an expert panel to “[p]ublish comprehensive

evaluation of carcinogenic potential by credible scientists” that could later be used for litigation

support. It worked with Intertek, an industry consultancy firm, to create a false impression that

the expert panel was independent.

       90.   On September 28, 2016, the “independent” expert panel published its conclusions

in the journal Critical Reviews in Toxicology, in a paper entitled “A review of the carcinogenic

potential of glyphosate by four independent expert panels and comparison to the IARC

assessment.” The paper concluded glyphosate was “unlikely to pose a carcinogenic risk to

humans.”

       91.   Included in the paper was a “Declaration of Interest,” which stated: “[t]he Expert

Panelists . . . were not directly contacted by the Monsanto Company” and that “neither any

Monsanto company employees nor any attorneys reviewed any of the Expert Panel’s manuscripts

prior to submission to the journal.” These statements were blatantly false. Monsanto recruited,

selected, and had direct contact with the experts, some of them receiving payments from

Monsanto. Moreover, Monsanto was engaged in organizing, reviewing, and editing of the drafts,

and had ultimate authority over the paper’s content.




                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 22 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 23 of 36 PageID #: 988




       92.    The foregoing represent just a handful of the many scientific articles ghostwritten

by Monsanto to manipulate the scientific debate about glyphosate-based herbicides, including

Roundup, and to prevent regulators like EPA from learning their true risks.

I.     Monsanto’s Failure to Warn Consumers of Roundup’s Carcinogenic Properties.

       93.    Defendant’s promotion, marketing, advertising, distribution, and labeling of

Roundup leads reasonable consumers into believing Roundup is safe for its intended use, when it

is not. Exposure to Roundup has the potential to cause cancer in humans, as explained herein.

       94.    Defendant does not warn consumers of Roundup’s potential to cause cancer or, at

least, that there is a vigorous scientific dispute about Roundup’s potential to cause NHL in

humans.

       95.    Customers rely on Defendants to offer quality and safe products. But instead of

putting its customers’ safety first and informing consumers about Roundup’s potential health

risks, Defendant manufactured, labeled, and marketed a potentially deadly product without any

warning, all for its own financial benefit.

       96.    Defendant’s focus on its own financial gain is evidenced by its refusal to submit

medical information evidencing a link between Roundup and cancer to EPA.

       97.    Defendant was aware of the substantial danger to consumers while using Roundup,

however Defendant did not notify consumers that exposure to Roundup could potentially cause

cancer, including NHL.

       98.    Defendant could and can notify consumers of the potential health risks by, among

other things, providing information on its webpages for Roundup, in television and radio

commercials, in-store signage, such as point-of-sale or shelf tags, posters, or press releases—yet



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 23 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 24 of 36 PageID #: 989




has not done so.

          99.   Plaintiff and other consumers were not warned by Monsanto and therefore did not

know that using Roundup exposed them to chemicals that are hazardous and potentially

carcinogenic to humans.

          100. Whether exposure to Roundup has the potential to cause cancer in humans would

be important in a consumer’s decision whether to purchase Roundup.

          101. The existence of an ongoing scientific debate about whether exposure to Roundup

Products can cause NHL in humans would also be important in a consumer’s decision whether to

purchase Roundup.

J.         Plaintiff’s Purchase of Roundup

          102. During the Class Period, 6 Plaintiff has resided in Oregon and the State of

Washington.

          103. Plaintiff has purchased Roundup Ready-to-Use Weed & Grass Killer III on

multiple occasions, and his most recent purchase was in December 2018 from a Home Depot 7

located in Multnomah County, Oregon.

          104. When Plaintiff purchased the Roundup Ready-to-Use Weed & Grass Killer III,

neither the Roundup label, nor in-store advertisements, nor Monsanto’s webpages disclosed

Roundup had the potential to cause cancer or, at the very least, that there was an ongoing

scientific dispute concerning its potential carcinogenicity.

          105. Had Plaintiff known exposure to Roundup had the potential to cause cancer, or that

there was an ongoing scientific dispute concerning its potential carcinogenicity, he would not

6
    The “Class Period” is defined as August 19, 2017 through the date a class is certified.
7
    Home Depot U.S.A., Inc. is a Delaware corporation.

                                Scott Gilmore v. Monsanto Company
                               First Amended Class Action Complaint
                                  Date of Filing: January 12, 2021
                                           Page 24 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 25 of 36 PageID #: 990




have purchased it.

       106. Plaintiff learned Roundup had the potential to cause cancer after purchasing the

Roundup Ready-to-Use Weed & Grass Killer III. At that time, Plaintiff stopped using the

Product, which had not yet been consumed in its entirety.

       107. Plaintiff, however, found Roundup to be effective, and is thus at risk of purchasing

one of the 17 different Roundup products because Defendant does nothing to disclose Roundup’s

potential health risks. Plaintiff (and the Class) have no way of knowing if Roundup remains

dangerous to human health, so long as the dozens of varieties of Roundup continue to be for sale

without any disclosures, in any manner from any source in the stream of commerce, that it is

potentially dangerous. This information would not only be important to Plaintiff (and the Class’)

decision to buy Roundup again in the future, but would also enable him (and the Class) to make

informed decisions about the frequency and manner in which he purchases (and uses) the

product.

       108. Absent injunctive relief requiring Defendant to stop selling Roundup or to provide

its customers with additional information, Plaintiff will be unable to rely on Defendant’s

representations (or lack thereof) about Roundup’s safety in the future. Indeed, as long as

Roundup is available for purchase without any type of warning, Plaintiff is at risk future

economic injury.



K.         Plaintiff’s Measurable Economic Injury

       109. Plaintiff and the Class paid a price premium for the Product given Roundup’s

potential carcinogenicity was undisclosed. Indeed, Defendant has implicity advertised Roundup



                             Scott Gilmore v. Monsanto Company
                            First Amended Class Action Complaint
                               Date of Filing: January 12, 2021
                                        Page 25 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 26 of 36 PageID #: 991




as safe, and thus “superior” to other weed and grass killers on the market. As such, the product is

worth less than Plaintiff and the Class paid.

       110. Had Defendant disclosed Roundup’s links to cancer, it would not have been able to

command such a high price. In other words, but for Defendant’s omissions, the actual price

Plaintiff and Class Members paid would have and should have been less.

                                    CLASS ALLEGATIONS

       111. Plaintiff re-alleges an incorporates by reference the allegations set forth in each of

the preceding paragraphs of this Class Action Complaint as if fully set forth herein.

       112. Plaintiff brings this class action pursuant to Rule 23(b)(2) and 23(b)(3) of the

Federal Rules of Civil Procedure on behalf of himself and all members of the following Class

(the “Class”):

       All persons who purchased at least one Product in the United States
       since August 19, 2017.

       113. The following are excluded from the Class: Defendant, its parent company,

subsidiaries, affiliates, and employees; all persons who make a timely election to be excluded

from the Class; governmental entities; and the Judge(s) to whom this case is assigned and any

immediate family members thereof.

       114. Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of Plaintiff’s’ claims on a class-wide basis using the same

evidence as would be used to prove those claims in individual actions alleging the same claims.

A.       Federal Rules of Civil Procedure, Rule 23(a) Factors.

       115. Numerosity: The members of the Class are so numerous that individual joinder of

all class members is impracticable. The precise number of members of the Class is unknown to

                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 26 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 27 of 36 PageID #: 992




Plaintiff, but it is clear that the number greatly exceeds the number that would make joinder

practicable, particularly given Defendants’ comprehensive distribution and sales network

throughout the United States.

       116. Members of the Class may be notified of the pendency of this action by recognized,

Court-approved notice dissemination methods, which may include U.S. Mail, electronic mail,

Internet postings, in-store signage, shelf tags, and/or published notice in newspapers, magazines,

or other periodicals.

       117. Commonality. This action involves common questions of law or fact, which

predominate over any questions affecting individual members of the Class. All members of the

Class were exposed to Defendants’ deceptive and misleading advertising and marketing claims

and/or omissions alleged herein. Common questions of law or fact include:

               a. whether Defendant, in its promotion, marketing, advertising, and labeling of

                   Roundup, concealed, suppressed, or omitted material facts—i.e. Roundup’s

                   potential to cause cancer;

               b. whether Defendant acted with the intention that others rely on such

                   concealment, suppression or omission;

               c. whether Defendant’s concealment, suppression or omission of Roundup’s

                   potential to cause cancer is material to reasonable consumers;

               d. whether Defendant’s promotion, marketing, advertising, and labeling of

                   Roundup caused Plaintiff and the Class to suffer an ascertainable loss;

               e. whether Defendant violated the DCFA;




                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 27 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 28 of 36 PageID #: 993




                f. whether Plaintiff and the other members of the Class are entitled to damages

                    under the DCFA; and

                g. whether Plaintiff and the other members of the Class are entitled to injunctive

                    relief and/or declaratory relief under the DCFA.

       118. Defendant engaged in a common course of conduct in contravention of the laws

Plaintiff seeks to enforce individually, and on behalf of the other members of the Class. Similar

or identical statutory legal violations, business practices, and injuries are involved. Individual

questions, if any, pale by comparison, in both quality and quantity, to the numerous common

questions that dominate this action. Moreover, the common questions will yield common

answers.

       119. Typicality. Plaintiff’s claims are typical of the claims of the other members of the

Class because, among other things, all members of the Class were comparably injured through

the same uniform misconduct described herein. Further, there are no defenses available to

Defendant that are unique to Plaintiff.

       120. Adequacy. Plaintiff, SCOTT GILMORE, is an adequate representative of the

members of the Class because his interests do not conflict with the interests of the other members

of the Class that Plaintiff seeks to represent. Plaintiff has retained counsel competent and

experienced in complex class action litigation and Plaintiff will prosecute this action vigorously.

The Class’ interests will be fairly and adequately protected by Plaintiff and Plaintiff’s counsel.

Undersigned counsel has represented consumers in a wide variety of actions where they have

sought to protect consumers from fraudulent and deceptive practices.

B.         Federal Rules of Civil Procedure, Rule 23(b)(2) Factors.



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 28 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 29 of 36 PageID #: 994




       121. Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and members of the Class, thereby making appropriate final injunctive relief and declaratory

relief, as described herein, with respect to the members of the Class as a whole.

       122. Injunctive relief is necessary to prevent further fraudulent and unfair business

practices by Defendant. Money alone will not afford adequate and complete relief, and injunctive

relief is necessary to restrain Defendant from continuing to sell Roundup without informing its

customers that using Roundup may be carcinogenic.

C.       Federal Rules of Civil Procedure, Rule 23(b)(3) Factors.

       123. Common Issues Predominate: As set forth in detail hereinabove, common issues

of fact and law predominate because Plaintiff’s claims are based on a deceptive common course

of conduct. Whether Defendant’s conduct is likely to harm reasonable consumers and violate the

UCL is common to all members of the Class and are the predominating issues, and Plaintiff can

prove the elements of her claims on a class-wide basis using the same evidence as would be used

to prove those elements in individual actions alleging the same claims.

       124. Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of this controversy for at least the following reasons:

           a. Given the size of the claims of individual Class members, as well as the resources

               of Defendant, few Class members, if any, could afford to seek legal redress

               individually for the wrongs alleged herein;

           b. This action will permit an orderly and expeditious administration of the claims of

               Class members, will foster economies of time, effort, and expense ad will ensure

               uniformity of decisions;



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 29 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 30 of 36 PageID #: 995




           c. Any interest of Class members in individually controlling the prosecution of

               separate actions is not practical, creates the potential for inconsistent or

               contradictory judgments and would create a burden on the court system; and

           d. Without a class action, Class members will continue to suffer damages,

               Defendant’s violations of law will proceed without remedy, and Defendant will

               continue to reap and retain the substantial proceeds derived from its wrongful and

               unlawful conduct. Plaintiff and Class members have suffered damages as a result

               of Defendant’s unlawful and unfair conduct. This action presents no difficulties

               that will impede its management by the Court as a class action.

                                      CAUSE OF ACTION

 COUNT I: VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT (“DCFA”),

                               Del. Code Ann. tit. 6, § 2511, et seq.

       125. Plaintiff realleges and incorporates by reference the allegations set forth in the

preceding paragraphs as if fully set forth herein.

       126. The Delaware Consumer Fraud Act (“DCFA”) prohibits any “act, use or

employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, or the concealment, suppression, or omission of any material fact with intent

that others rely upon such concealment, suppression or omission, in connection with the sale,

lease or advertisement of any merchandise, whether or not any person has in fact been misled,

deceived or damaged thereby . . . .” Del. Code Ann. tit. 6, § 2513.

       127. The purpose of the DCFA is “to protect consumers and legitimate business

enterprises from unfair or deceptive merchandising practices in the conduct of any trade or



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 30 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 31 of 36 PageID #: 996




commerce in part or wholly within this State.” Del. Code Ann. tit. 6, § 2512.

        128. Defendant was, at all times relevant hereto, a “person” as defined by Del. Code

Ann. tit. 6, § 2511(7).

        129. Roundup was, at all times relevant hereto, “merchandise” as defined by Del. Code

Ann. tit. 6, § 2511(6).

        130. Defendant engaged in the “sale” and “advertisement” of Roundup as defined by

Del. Code Ann. tit. 6, §§ 2511(1), (8), 2513.

        131. Defendant indeed was responsible for the manufacture, promotion, marketing,

advertising, distribution, labeling, and sale of Roundup.

        132. Defendant concealed, suppressed, or omitted material facts with intent that others

rely upon such concealment, suppression or omission, in violation of Del. Code Ann. tit. 6, §

2513.

        133. Specifically, Defendant failed to disclose—on the Roundup label, on its webpages,

on in-store advertisements, and through other means of disclosure—Roundup’s potential to cause

cancer including, at the very least, the existence of an ongoing scientific debate as to whether

exposure to Roundup can cause NHL in humans.

        134. Defendant should have been aware of the risks of Roundup due to the information

available to it, particularly since Defendant manufactures the Products, supra.

        135. The facts Defendant concealed, suppressed, or omitted are material because a

reasonable consumer would consider them important factors in deciding whether to purchase

Roundup.

        136. Defendant’s omissions were uniform and material and constituted a continuing



                              Scott Gilmore v. Monsanto Company
                             First Amended Class Action Complaint
                                Date of Filing: January 12, 2021
                                         Page 31 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 32 of 36 PageID #: 997




course of conduct of misleading and deceptive business practices.

       137. Plaintiff did not know exposure to Roundup has the potential to cause cancer at the

time he purchased it. Plaintiff would not have purchased Roundup had he known it had the

potential to cause cancer, or that there has been an ongoing scientific debate as to whether

exposure to Roundup can cause NHL in humans.

       138. Plaintiff suffered an economic injury because the economic benefit he received in

purchasing Roundup was worth less than the economic benefit for which he bargained due to its

potential carcinogenicity.

       139. Plaintiff may purchase Roundup again if he believes it has been reformulated to

remove or mitigate its potential risks.

       140. Plaintiff is entitled to bring this Action under the DCFA for damages. See Del.

Code Ann. tit. 6, § 2525 (“A private cause of action shall be available to any victim of a violation

of this subchapter”).

       141. Plaintiff is also entitled to injunctive relief under the DFCA. See Del. Code Ann.

tit. 6, § 2523. For example, Plaintiff alleges an order requiring Defendant to notify consumers of

Roundup’s potential to cause cancer (or, at least, the existence of a scientific dispute about

whether exposure to Roundup causes NHL) may be appropriate. Defendant could disclose this

information on its webpages for the Roundup products, by asking retailers to post notice near

where Roundup is sold, and/or presenting this information through various media, for example,

on local television and radio, in consumers magazines, and on social media—all of which may

be accomplished without changing the Roundup label.

       142. Plaintiff is entitled to reasonable costs and attorneys’ fees in pursuit of this Action.



                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 32 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 33 of 36 PageID #: 998




       143. Plaintiff seeks all available remedies, damages, and awards as a result of

Defendants violations of DCFA.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated,

prays for relief pursuant to each cause of action set forth in this Complaint as follows:

    i. For an award of equitable relief for the cause of action set forth in Count I as follows:

           a. Enjoining Defendant from continuing to engage, use, or employ any unlawful

               business acts or practices related to the manufacture, promotion, marketing,

               advertising, distribution, and sale of Roundup in violation of the DCFA;

           b. Enjoining Defendant from continuing to sell Roundup unless and until it complies

               with 40 C.F.R. § 159.152;

     ii. For actual damages in an amount to be determined at trial for the cause of action set

         forth in Count I;

    iii. For an award of attorney’s fees and costs;

     iv. For any other relief the Court might deem just, appropriate, or proper; and

     v. For an award of pre- and post-judgment interest on any amounts awarded.




                                              Respectfully submitted,

     DATE: January 12, 2021                   RHODUNDA WILLIAMS & KONDRASCHOW


                                         By: /s/ William J. Rhodunda, Jr.




                               Scott Gilmore v. Monsanto Company
                              First Amended Class Action Complaint
                                 Date of Filing: January 12, 2021
                                          Page 33 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 34 of 36 PageID #: 999




                                     Chandra J. Williams (No. 4907)
                                     Brandywine Plaza West
                                     1521 Concord Pike, Suite 205
                                     Wilmington, DE 19803
                                     (302) 576-2000 (telephone)
                                     (302) 576-2004 (facsimile)
                                     Bill@rawlaw.com
                                     Chandra@rawlaw.com

                                      -and-

                                      MILSTEIN JACKSON
                                      FAIRCHILD & WADE, LLP
                                      Gillian L. Wade (to be admitted pro hac vice)
                                      gwade@mjfwlaw.com
                                      Sara D. Avila (to be admitted pro hac vice)
                                      savila@mjfwlaw.com
                                      Marc A. Castaneda (to be admitted pro hac vice)
                                      mcastaneda@mjfwlaw.com
                                      10250 Constellation Boulevard
                                      14th Floor
                                      Los Angeles, California 90067
                                      Telephone: (310)396-9600
                                      Facsimile: (310)396-9635
                                      Email: gwade@mjfwlaw.com




                       Scott Gilmore v. Monsanto Company
                      First Amended Class Action Complaint
                         Date of Filing: January 12, 2021
                                  Page 34 of 34
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 35 of 36 PageID #: 1000




                               Exhibit A 1 of 2
Case 1:20-cv-01085-MN Document 14 Filed 01/12/21 Page 36 of 36 PageID #: 1001




                               Exhibit A 2 of 2
